MEMORANDUM**
Julio Ernesto Vergara-Aguilar appeals his conviction by guilty plea and sentence for unlawful reentry of a deported alien, in violation of 8 U.S.C. § 1826. VergaraAguilar concedes that Ninth Circuit precedent forecloses his only argument: that imposition of a sentence longer than 8 U.S.C. § 1326(a)’s two-year statutory maximum based on a prior conviction neither alleged in the indictment nor admitted during the plea canvass violates due process under Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). See United States v. Pacheco-Zepeda, 234 F.3d 411 (9th Cir.2000) (rejecting this argument). Vergara-Aguilar states that he presents the issue merely to preserve it should ensuring Supreme Court precedent alter the legal landscape. The judgment is therefore
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.